Citation Nr: 1133156	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-36 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1984 and April 1993 and in the United States Army from October 1997 to October 2000, with additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  In that rating decision, the RO denied entitlement to service connection for obstructive sleep apnea.  

In June 2011, the Veteran testified before the undersigned during a Board hearing at the RO; a copy of the hearing transcript has been associated with the claims file.  During the hearing, the undersigned identified the issue on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claim.  Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).   


FINDING OF FACT

Competent medical evidence shows that the Veteran's obstructive sleep apnea likely had its onset during his second period of active duty.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  Given the favorable action taken with respect to the issue that is decided herein, the Board finds that no further notice or assistance is warranted with regard to the Veteran's claim for service connection for obstructive sleep apnea.  

2.  Service Connection 

The Veteran contends that his obstructive sleep apnea had its onset during his second period of service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.310 (which was revised effective in October 2006), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2010).  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  Id; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

As noted above, the Veteran contends that his obstructive sleep apnea had its onset during his second period of service.  He asserts that the complaints of sleeping problems shown in his service treatment records dated in 1998 marks the onset of his obstructive sleep apnea.  A June 1998 service treatment record shows that the Veteran presented with complaints of "feeling drained" and "feels constantly tired", and he reported he had difficulty sleeping and "when he falls asleep he constantly wakes up."  At that time, the Veteran was given a possible diagnosis of depression.  An August 1998 service treatment record shows that the Veteran continued to complain of fatigue and poor sleep. 

The record also contains the Veteran's ex-wife's statement in which she reports that, during their marriage from 1998 to 2004, she observed that the Veteran would stop breathing and snore loudly while sleeping, that he slept restlessly, and that he would awake in the mornings complaining of dry mouth and sore throat.  See statement in support of the case received in March 2008.  The Veteran has testified that he has continued to experience similar sleeping problems since discharge after his second period of service. 

Post-service treatment records demonstrate that, based on the findings from a sleep study, the Veteran was initially diagnosed with obstructive sleep apnea in September 2007, for which he has been prescribed a C-PAP machine for treatment. 

The record contains conflicting medical opinions from three medical professionals with regard to whether the Veteran's obstructive sleep apnea is in any way related to his periods of active duty or to his service-connected lumbar spine disability.  The first medical opinion comes from an April 2008 VA examination report, in which the VA examiner opined that the Veteran's obstructive sleep apnea was neither incurred in service nor secondary to his service-connected lumbar spine disability.  This VA examiner based his medical conclusion on the lack of sleep problems shown during service and the length of time between his separation from service and his first diagnosis in 2007.  

The next medical professional to provide an opinion is the Veteran's treating primary care physician, Dr. V. L.  He has provided two medical statements.  The first medical statement is dated in December 2007.  In that statement, Dr. V. L. discussed the causes of obstructive sleep apnea and provided a conclusion that the Veteran's obstructive sleep apnea was likely caused by his service-connected lumbar spine disability; however, he failed to provide a rationale as to how the Veteran's lumbar spine disability was the cause of the Veteran's obstructive sleep apnea.  In a second medical statement dated in January 2009 (a duplicate letter was submitted in May 2009), Dr. V. L. stated that he has been treating the Veteran since 2007 for obstructive sleep apnea.  Dr. V. L. noted that he had reviewed the Veteran's service treatment records and he found that the symptoms reported in 1998 were consistent with symptoms of obstructive sleep apnea.  He concluded that the symptoms described in the Veteran's service treatment records showed an earlier onset for his obstructive sleep apnea than 2007 and noted that the Veteran has been dealing with sleep apnea symptoms since June 24, 1998.  

The last medical opinion comes from a May 2009 VA examination report, in which the VA examiner, a nurse practitioner, concluded that the complaints of sleep impairment reported in 1998 did not mark the onset of the Veteran's obstructive sleep apnea because those symptoms were associated with a diagnosis of depression.  This VA examiner further stated that depression is not a symptom of sleep apnea but can cause symptoms of poor sleep and feeling tired and fatigued. 

Based on a review of the evidence, the Board finds that it is likely that the Veteran's obstructive sleep apnea had its onset during his second period of service.  The evidence clearly shows a currently diagnosed disorder of obstructive sleep apnea.  Moreover, the Board accepts the Veteran's account of sleeping problems beginning in service and continuing after service.  The Board observes that the Veteran is competent to attest to facts surrounding his claim, in particular, his reports of experiencing sleep problems and feeling tired, fatigued and drained since his second period of service.  See Jandreau, 492 F.3d at 1377.  In addition, information contained in his service treatment records from 1998 supports the Veteran's statements and testimony that he experienced sleep problems during his second period of active duty.  Further, the statement from his ex-wife corroborates the Veteran's reports of difficulty sleeping during, and after, his second period of service.  As lay persons both the Veteran and his ex-wife are competent to comment on observed sleep difficulties and the Board also finds their statements to be credible.  See Davidson, 581 F.3d at 1316.

The record also contains Dr. V. L.'s favorable medical opinion that associates the Veteran's in-service symptoms with his current diagnosis of obstructive sleep apnea.  

The Board has considered the conflicting opinions regarding the etiology of the Veteran's obstructive sleep apnea and whether there is a medically sound basis to associate it with his periods of active duty.  Here, the Board finds that the negative medical nexus opinions offered by the VA examiners to be less probative than that provided by Dr. V. L.'s in January 2009.  Each medical opinion is supported by some reasoned analysis of medical facts.  See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008) (the most of the probative value of a medical opinion comes from the rationale that the examiner provided in support of his/her medical opinion).  But VA is free to favor one medical opinion over another provided if there is an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 467 (1993).  

Although both VA examiners reviewed the claims file before providing their opinions, the Board finds their opinions are less probative than the January 2009 opinion rendered by the Veteran's treating physician.  This is so, because neither VA examiner discussed the Veteran's ex-wife's statement corroborating and describing his sleep difficulties and symptoms while she was married to the Veteran during his second period of service until 2004.  See Davidson, 581 F.3d at 1316.  In his January 2006 opinion, Dr. V. L.'s indicated that he had reviewed the Veteran's service treatment records and noted that the Veteran has been dealing with sleep apnea symptoms since June 24, 1998, the same symptoms that both the Veteran and his ex-wife have described in their statements and testimony.  

The Veteran has given credible testimony of sleeping problems beginning in, and continuing after, service.  Moreover, his statements are supported by information contained in his service treatment records and his ex-wife's statement.  In addition, the record contains Dr. L.'s medical opinion dated in January 2009 linking the Veteran's current sleep problems to those he experienced in service in June 1998.  Based on the foregoing, the Board finds that the Veteran's obstructive sleep apnea likely had its onset during his second period of service.  Resolving any doubt in the Veteran's favor, the Board finds that the criteria for service connection for obstructive sleep apnea are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim is granted. 
 

ORDER

Entitlement to service connection for obstructive sleep apnea is granted. 



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


